Title: To Thomas Jefferson from John Oakley, [on or before 24 October 1802]
From: Oakley, John
To: Jefferson, Thomas


          
            [on or before 24 Oct. 1802]
          
          John Oakley as Justice of the peace for the County of Washington District of Columbia has four Constables to wait on him before Breakfast every day and they having their pockets filled with Warrants Accounts, Blank Supersedeses &c. &c. &c. entertain him so completely throughout the Day that he has not dined 6 times in two Months To Morrow I am engaged in taking Bail from a Colonel for feloniously (so says the deposition) taking a Girl from a General I have pledged myself to Morrow to so many that my Breakfast will resemble a Levee and I shall scarcely extricate myself by Suppertime Ludicrous & improbable as this may appear it is a melancholy fact that I issue & try as many Warrants in a Week as would neatly folded make a smart Octavo—I hope this will be considered as a sufficient apology or I shall be unhappy from the appointment which engrosses all my time—I have enclosed Mr Stoddert’s letter to me respecting the Subscription for the River Potomak. I remain with great Respect Your very hble Servt.
          
            John Oakley
          
        